                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                             DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                             DATE FILED: 7/9/2021
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :   19-CR-862 (VEC)
                 -against-                                      :
                                                                :        ORDER
 RICARDO RICUARTE, RAUL CUELLO,                                 :
 PAUL CUELLO,                                                   :
                                                                :
                                          Defendants.           :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on July 8, 2021, Defendants Ricardo Ricuarte, Raul Cuello, and Paul Cuello

appeared for a status conference;

        WHEREAS Defense counsel reported that Defendants are facing difficulties reviewing

the discovery at Essex County Correctional Facility, due to limited computer access and the

inability to play videos without the program VLC media player;

        WHEREAS Defense counsel reported that state inmates incarcerated at the facility are

able to review discovery in their cases on individually issued iPads, which they can use in their

cells; and

        WHEREAS time has been excluded in this matter until December 31, 2021;

        IT IS HEREBY ORDERED that by no later than Wednesday, July 14, 2021, the

Government must speak with officials at Essex County Correctional Facility and update the

Court as to why federal inmates cannot be issued iPads like state prisoners.

        IT IS FURTHER ORDERED that pretrial motions in this matter are due no later than

Wednesday, September 22, 2021, responses in opposition are due no later than Wednesday,

October 20, 2021, and replies in support of the motions are due no later than Wednesday,

October 27, 2021. If a hearing is required, the date will be set after briefing is complete. The

Court plans to schedule a trial in this matter for the first quarter of 2022. Once the Court has
confirmed a trial date, the Court will enter a briefing schedule for motions in limine, requests to

charge, and proposed voir dire questions.



SO ORDERED.

Dated: July 9, 2021                                     ______________________________
      New York, NY                                            VALERIE CAPRONI
                                                              United States District Judge




                                               2 of 2
